Sedgwick, J.,
dissenting.
■ The opinion assumes that the evidence is sufficient, and disposes of the case on the insufficiency of the informa*188tion. The statute makes the acts charged a crime that may be punished by indictment or preliminary examination and information and jury trial, or as a contempt of court. Section 8238, Rev. St. 1913, provides that punishment for contempt shall not be a bar to indictment and trial by jury.
In this case there was no indictment nor preliminary examination. The information states the facts constituting the contempt of court, and then says: “In contempt of the said district court and its dignity,” it is a proceeding for contempt. It contains some allegations that would be necessary in an indictment, and probably some other surplusage, but this would, of course,' not invalidate the information, if otherwise sufficient. The allegations of the information are positive, but the verification by the county attorney is upon belief. The opinion holds it void because of the form of the verification. The question naturally arises: How can a prosecution for contempt in such case be instituted? It will rarely, perhaps never, happen that any one person will of his own knowledge know all the facts necessary to constitute the offense. It would seem that the statute which provides that “the party, upon being brought before the court, shall be notified of the accusation against him, and have a reasonable time to make his defense” (Rev. St. 1913, sec. 8237), does not contemplate any very formal proceeding. This statute seems to be all that there is in the statutes in regard to information or proceeding for constructive contempts. It may be that this court in some earlier cases has gone too far in adding formalities. The cases cited in the opinion, Ludden v. State, 31 Neb. 429 (violation of an injunction), the prosecution Avas to enforce property rights, and neither the affidavits nor evidence showed that the defendant had anything to do with violating the injunction; Herdman v. State, 54 Neb. 626 (injunction) ; Gandy v. State, 13 Neb. 445 (attempt to bribe witness) ; and Hawthorne v. State, 45 Neb. 871 — all hold that the information must state the facts positively; that is, the “accusation” against the defendant, of which he must be notified and have time to *189make defense (section 8237), mnst be in direct and unequivocal terms, and not guesswork. None of them holds that it must be positively verified, and in one of them (Gandy v. State) it would seem there was no verification at all, but that fact is not discussed.
If knowledge of an attempt to bribe jurors comes to the court, it may, and should, direct the prosecuting attorney to investigate, and, if sufficient evidence is found, prosecute. The county attorney cannot make the verification under this decision, and there is no provision to compel witnesses who knew the facts to make complaint. It would seem, then, that proceedings for contempt in such cases are done away with by the opinion. There remains the slow and doubtful prosecution by indictment'or preliminary examination, but this leaves the court helpless for the time being. He might adjourn the term until a grand jury or examining magistrate could act.- When a prosecution for constructive contempt is instituted for the purpose of enforcing a property right, or some similar purpose, the facts ought to be plainly and directly stated so that the court may know that the prosecution is in good faith. Perhaps, in such case the court might require that the statement of facts be positively verified, though this court has never so held. . But when the contempt is a public crime, and the court requires the public prosecutor to formulate the “accusation” against the defendant so that he can be notified thereof when he is “brought before the court,” as the statute requires, and the prosecutor makes the information stating all the facts plainly and fully, there is no statute requiring such information to be positively verified. The majority opinion, seems to me to introduce an unnecessary technicality not imposed by the statute.
Letton, J., concurs in this dissent.